DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on May 10, 2021. These drawings are acceptable.
Allowable Subject Matter
Claims 4-6, 9, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Sakurai et al. (US 2015/0097087 A1) discloses an aircraft wing (wing 18; fig. 1), the wing having a fixed wing (fixed wing portion 78; fig. 4A) with a wing tip device (unfixed wing tip portion 76; fig. 4A) moveably mounted at an outer end thereof (figs. 4D-4E), the wing tip device being moveable between: 
(a) a flight configuration for use during flight (fig. 4A); and 
(b) a ground configuration for use during ground-based operations (fig. 4E), in which ground configuration the wing tip device is moved away from the flight configuration such that the span of the aircraft wing is reduced (para. [0146]), 
wherein when the wing tip device is in the flight configuration (fig. 4A), an outer end of the fixed wing and an inner end of the wing tip device meet along an interfacing cut line (hinge line 74; fig. 4A) that separates an outer 
the interfacing cut line (74) comprising: 
a curved section (fig. 4A).
Furthermore, Petrov (US 2018/0312251 A1) teaches wherein the wing tip device (wings 102) is rotatable between the flight and ground configurations (fig. 1), about an axis of rotation inclined with respect to a plane defined by spanwise and chordwise directions of the fixed wing (fig. 1), such that the wing tip device rotates upwards and rearwards when moving from the flight to ground configurations (fig. 1).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein a radius of the curved section is a distance between the axis of rotation and the curved section, and the radius of the curved section continuously increases along the curved section in a direction towards a leading edge of the wing tip device such that adjacent portions of the fixed wing and wing tip device on either side of the interfacing cut line, separate as the wing tip device moves from the flight configuration towards the ground configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADY W FRAZIER/Examiner, Art Unit 3647